One of Ariel Investments’ guiding principles is to communicate openly with our shareholders so they may gain a clear understanding of our investment philosophy, portfolio decisions and results, as well as our opinions on the underlying market. In reviewing the materials contained in The Patient Investor, please consider the information provided on this page. While our investment decisions are rooted in detailed analysis, it is important to point out that actual results can differ significantly from those we seek.We candidly discuss a number of individual companies. Our opinions are current as of the date they were written but are subject to change. We want to remind investors that the information in this report is not sufficient on which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. Ariel Fund, Ariel Appreciation Fund and Ariel Discovery Fund invest primarily in small and/or midsized companies. Investing in small and mid-cap stocks is riskier and more volatile than investing in large cap stocks, in part because smaller companies may not have the scale, depth of resources and other assets of larger firms. Ariel Fund and Ariel Appreciation Fund often invest a significant portion of their assets in companies within the consumer discretionary and financial services sectors and their performance may suffer if these sectors underperform the overall stock market. Ariel Focus Fund invests in large-capitalization stocks and is a non-diversified fund, which means its investments are concentrated in fewer names than diversified funds. Ariel Focus Fund generally holds 25-30 stocks and therefore may be more volatile than a more diversified investment. Equity investments are affected by market conditions. Ariel International Equity Fund and Ariel Global Equity Fund invest in foreign securities and may use currency derivatives and ETFs. Investments in foreign securities may underperform and may be more volatile than comparable U.S. stocks because of the risks involving foreign economies and markets, foreign political systems, foreign regulatory standards, foreign currencies and taxes. The use of currency derivatives and ETFs may increase investment losses and expenses and create more volatility. Investments in emerging and developing markets present additional risks, such as difficulties selling on a timely basis and at an acceptable price. The Ariel International Equity Fund and the Ariel Global Equity Fund are new with no operating history and there can be no assurance that they will grow to economically viable sizes. Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted in this report. Performance data current to the most recent month-end for the Funds may be obtained by visiting arielinvestments.com. Investors should consider carefully the investment objectives, risks, and charges and expenses before investing. For a current summary prospectus or full prospectus which contains this and other information about the Funds offered by Ariel Investment Trust, call us at 800.292.7435 or visit our website, arielinvestments.com. Please read the summary prospectus or full prospectus carefully before investing. Distributed by Ariel Distributors, LLC, a wholly owned subsidiary of Ariel Investments, LLC. ARIEL INVESTMENT TRUST c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 800.292.7435 | arielinvestments.com Turtle Talk Lipper Ranks Ariel Discovery Fund #1 in the small-cap value funds category for the one-year period* Ariel Discovery Fund (Investor Class) is our small-cap, deep value mutual fund, managed by David M. Maley. With over 25 years of investment experience – and 10 years dedicated to the small-cap value space – Ariel shareholders can access his expertise through this Fund. We are pleased to report the Fund returned an impressive +8.98% for the one-year period ended June 30, 2012, earning Ariel Discovery Fund the top spot within Lipper’s small-cap value funds category. During the same period the Russell 2000 Value Index fell -1.44%. Despite a volatile second quarter, the Fund gained +2.89% outperforming its benchmark, which fell -3.01%. To learn more about Ariel Discovery Fund, we invite you to read David’s letter to shareholders on page 11, and review the performance summary on page 14. * For the period ended June 30, 2012 Ariel Discovery Fund (Investor Class) ranked 1 out of 328 funds for the one-year period and 100 out of 305 funds for the since inception (January 31, 2011) period among small-cap value funds. Lipper, Inc. is a nationally recognized organization that reports performance and calculates rankings for mutual funds. Each fund is ranked within a universe of funds with similar investment objectives. Ranking is based on total returns. The Fund’s Investor Class shares had a gross expense ratio of 6.75% and a net expense ratio of 1.50% as of September 30, 2011. Ariel Investments, LLC, the Adviser to the Funds, is contractually obligated to waive fees or reimburse expenses in order to limit Ariel Discovery Fund’s total annual operating expenses to 1.50% of net assets for the Investor Class shares through the end of the fiscal year ending September 30, 2014. No termination of this agreement by either the Board of Trustees or the Adviser may be effective until, at the earliest, October 1, 2014. Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for Ariel Fund and Ariel Appreciation Fund may be obtained by visiting arielinvestments.com. Dear Fellow Shareholder: For the quarter ending June 30, 2012, the small- and mid-sized companies that make up Ariel Fund (Investor Class) fell -5.40%. During this same three-month period, the Russell 2500 Value Index fared better on a relative basis with a -3.02% loss while the Russell 2000 Value Index and the Russell 2500 Index gave back -3.01% and -4.14, respectively. While our small/mid cap results fell short of our benchmarks’—largely as a result of weakness amongst our holdings in the battered financials sector—they were more in line with domestic equity portfolios on the whole. To this point, although the S&P 500 Index only dropped -2.75% during the quarter, the average U.S. diversified stock fund fell -4.46%.1Similarly, Ariel Appreciation Fund (Investor Class) lost -6.62% versus -3.26% for the Russell Midcap Value Index and -4.40% for the more style-neutral Russell Midcap Index. While our second quarter results were soft, our year-to-date returns remain competitive. More specifically, Ariel Fund’s (Investor Class) +8.38% six-month return narrowly beat its benchmarks—the Russell 2500 Value Index (+8.15%), the Russell 2000 Value Index (+8.23%) and the Russell 2500 Index (+8.31%). Ariel Appreciation Fund (Investor Class) earned +8.55% versus +7.78% for the Russell Midcap Value Index and +7.97% for the Russell Midcap Index. Aftershocks In our view, a recent Wall Street Journal headline perfectly summed up today’s investment environment in five simple words—“Another Spring, Another Fall Back.”2 Having lived through three springtime swoons in three years, we have gotten acclimated to what Barron’s calls “the ‘risk on/risk off’ dynamic…[whereby] macro cues and policy whisperings dictat[e] a herd-like rush either toward or away from riskier assets.”3 Given the market’s second-quarter losses, risk was clearly “off” for much of the last three months after a considerably larger risk appetite reigned over the prior six months. Of course, this kind of investment schizophrenia runs completely counter to our long-term, patient approach. Moreover, as contrarian investors, we generally find our best values when most are running for the exits. This is not to suggest that we would ever throw caution to the wind and take on excessive risk. Instead, we believe that periods when investors are most risk averse is precisely when the potential for a margin of safety increases and danger actually wanes. The Patient Investor June 30, 2012 2 Slow and Steady Wins the Race There is little question that the “risk off’ trade is directly tied to an ever-growing chorus of worries in the global marketplace. Yes, Europe is a mess, and China’s white-hot economy may be cooling down to red-hot status. Sure, our unemployment rate is frustratingly high and an election year heightens domestic policy uncertainty. And there is no question that the banking sector keeps shooting itself in the foot, which only drives investor skepticism and prolongs a long-awaited financial sector recovery. All of these factors and more keep producing what we are calling the “aftershocks” of the 2008 financial crisis. These reverberations spark the fear that ultimately takes the markets down. But herein lies the rub. As market strategist Byron Wien is known to say, “Disaster has a way of not happening.”4 Against this backdrop of market anxiety, we remain bullish about the prospects for the U.S. For one, the culprit that started the mess—housing—is not just stabilizing but actually showing signs of a recovery. As many know, The Wall Street Journal recently reported, “Inventories of single-family homes fell…[24% from one year ago…[[T]he largest annual drop in at least 30 years…[”5 Of course a housing rebound directly affects unemployment with Macroeconomic Advisors estimating that “a healthy pace of 1.5 million new homes a year would create about 50,000 jobs a month and lower the unemployment rate by 1.5 percentage points.”6 Meanwhile, working consumers are in much better shape than a few years ago given lower debt levels and higher savings rates. More than any other time in history, companies are flush with cash, and their cost cuts have created unprecedented profits. Even U.S. banks, whose self-inflicted wounds were the deepest of any industry, are now well-capitalized. Although it is early and only 20% of Fortune 500 companies have reported, so far earnings are hanging in there—albeit with less exuberant expectations—despite tough year-over-year comparisons. Not to mention, all of the negative headlines are already priced in, which puts us squarely in the lonely camp of what Barron’s dubs the “bad news bulls.” After “Math” Beyond the aforementioned indicators, our bullishness is most influenced by the financial conditions of our small- and mid-sized portfolio holdings and the significant improvements we have witnessed since the worst of the financial crisis. Across industries and companies, we have watched management teams not just stabilize but improve their businesses as a direct result of the tribulations they have encountered in recent years. To that point, political candidates often ask: Are you better off today than you were 4 years ago? In the case of our companies, the answer is unequivocally yes. For example, Interpublic Group of Cos., Inc. (IPG) has the distinction of being one of the world’s largest advertising conglomerates. When confronted with economic challenges, companies can and often do quickly scale back marketing and advertising to save money. And yet, IPG not only grew but was able to show margin expansion over the last four years—a period when tepid economic growth was a headwind. All the while, the company also managed to buy back half a billion dollars of dilutive convertible debt. In so doing, Debt/EBITDA substantially improved from 2.81x to 1.92x, which ultimately provided the company access to more favorable debt markets. This level of debt reduction, along with the company’s repurchase of 52 million shares, has cut its diluted share count from 553 million to 438 million shares—a 20% decrease in shares outstanding. It is worth noting that even after this hefty $700 million spend, the company still had the ability to issue its first dividend in nearly a decade. Janus Capital Group Inc. (JNS) has tried even our patience over the years, but the company is on a much better path after taking some aggressive steps during the worst of the market meltdown. In 2009, the Janus board fired then-CEO Gary Black, replacing him in February 2010 with 13-year PIMCO veteran Dick Weil. In many ways, hiring someone from a world-renowned bond shop ran counter to this high-octane growth-stock manager’s brand. And yet, Weil arrived armed and ready to broaden the company’s fixed income capabilities and expand its domestic and international equity offerings. As a result of these efforts, fixed income now represents $24 billion or 16% of assets under management (AUM), which is substantially up from 4% when he started, and value has grown from 10 to 12% of assets. Weil has also worked to extend the brand presence globally and also grow assets in the institutional arena. During this time, Janus’s dividend jumped from 4 to 24 cents annually and debt was dramatically reduced from $1.1 billion at the time of the 2009 market low to $539 million today. 3 Last but not least, the transformation of one of our most controversial names, Gannett Co., Inc. (GCI), has even surprised some of its most ardent critics. Despite wildly negative views of its admittedly decelerating newspaper publishing business, Gannett represented a diversified media company with a solid broadcasting division, a growing digital business and ownership in the popular CareerBuilder.com jobsite. During the worst of times, Gannett was highly profitable and throwing off tons of cash. In fact, its free cash flow has always been positive and this cash generation enabled the company to pay down debt and also refinance at much lower rates. More specifically, the company’s debt has steadily trended down from $4.3 billion during the 2009 market low to $1.7 billion today. While cleaning up its balance sheet, Gannett increased its dividend, which now yields a rich 5.4%. Recently, the company also announced plans to buy back $300 million worth of stock in the next two years, which represents 9% of its shares outstanding. Even investment great Warren Buffett has come around to the possibilities at Gannett. Given our admiration for his investing prowess, this is a reassuring reversal. In 2009 when he was asked about the future of newspapers, he commented, “We would not buy them at any price.” Today, Berkshire Hathaway Inc. (BRK.B) not only owns Gannett shares but has also recently been on somewhat of a newspaper buying binge. Ever After The aforementioned examples are reflective of other holdings across our small, small/mid and mid cap portfolios. One other noteworthy consideration is that despite markedly improved fundamentals, many of our companies—including IPG, Janus and Gannett—have not seen any meaningful change in their risk metrics. More specifically, a look at beta (as just one measure of risk) suggests that Wall Street has given little credit to the strengthened balance sheets, financial diversification and leaner operations of many companies. This disconnect further convinces us that great values are at hand. We believe the silver lining of the worst financial crisis since the Great Depression is that our companies are stronger and better than before. As bottom-up stock pickers, we work overtime to find companies with sturdy balance sheets, strong cash flows and potent brands that will help them survive economic storms. After a tough 2008, we are more skeptical, more vigilant and more optimistic. Portfolio Comings and Goings During the quarter, Ariel Fund initiated a position in International Speedway Corp. (ISCA), the well-known promoter of motorsport events and activities in the U.S. We also purchased shares of Snap-on Inc. (SNA), the leading manufacturer of tools and equipment for independent auto repair centers. We exited battery maker, Energizer Holdings, Inc. (ENR) as well as global security provider Brink’s Co. (BCO), in order to pursue more compelling opportunities. In addition to adding Snap-on over the course of the last three months, Ariel Appreciation Fund bought shares of for-profit education leader Apollo Group, Inc. (APOL) as well as global money and payment services company, Western Union Co. (WU). We also re-initiated a position in Tiffany & Co. (TIF) after the stock price came down significantly—a large overreaction in our view. On the sell side, we exited health care company Baxter Intl Inc. (BAX) in order to pursue the aforementioned opportunities. As always, we appreciate the opportunity to serve you and welcome any questions or comments you might have. You can also contact us directly at email@arielinvestments.com. Sincerely, John W. Rogers, Jr. Mellody Hobson Chairman and CEO President 1 Morningstar Direct 2 The Wall Street Journal, July 8, 2012, page 9. 3 Barron’s, December 5, 2011, page 11. 4 The Wall Street Journal, July 21-22, 2012, page A11. 5 The Wall Street Journal, July 20, 2012, page A2. 6 Joel Prakken of Macroeconomic Advisors. arielinvestments.com 4 Ariel Fund Performance Summary Inception: November 6, 1986 ABOUT THE FUND The Fund pursues long-term capital appreciation by investing in small- to medium-sized companies. AVERAGE ANNUAL TOTAL RETURNS as of June 30, 2012 2nd Quarter 1 Year 3 Year 5 Year 10 Year 15 Year Life of Fund Ariel Fund Investor Class –5.40% –9.33% +20.50% –2.15% +4.80% +7.65% +10.52% Institutional Class+ –5.32% –9.17% +20.57% –2.11% +4.82% +7.66% +10.53% Russell 2500TM Value Index –3.02% –1.49% +18.78% –0.20% +7.51% +8.27% +10.84% Russell 2000® Value Index –3.01% –1.44% +17.43% –1.05% +6.50% +7.56% +10.17% Russell 2500TM Index –4.14% –2.29% +19.06% +1.18% +8.01% +7.62% +10.15% S&P 500® Index –2.75% +5.45% +16.40% +0.22% +5.33% +4.77% +9.41% Performance data quoted represents past performance and does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. One of the Fund’s benchmarks has changed from the Russell 2500 Index to the Russell 2000 Value Index as the Adviser believes this new index is more indicative of the market capitalization and style profile of the Fund. COMPOSITION OF EQUITY HOLDINGS (%) Russell Russell S&P Ariel Value Value Fund† Index Index Index Consumer discretionary Financial services Health care Producer durables Consumer staples Materials & processing Energy Technology Utilities † Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to the indexes. Expense Ratio Investor Class 1.04% Institutional Class 0.79% As of 9/30/11 (Investor Class). The expense ratio for the Institutional Class is based on estimated expenses for the current fiscal year. TOP TEN EQUITY HOLDINGS 1 Gannett Co., Inc. % 6 DeVry Inc. % 2 International Game Technology % 7 Contango Oil & Gas Co. % 3 Janus Capital Group Inc. % 8 Royal Caribbean Cruises Ltd. % 4 Charles River Laboratories Intl Inc. % 9 Jones Lang LaSalle Inc. % 5 Lazard Ltd % 10 Interpublic Group of Cos., Inc. % +The inception date for the Institutional Class shares is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of the Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of the Fund’s Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. Notes: The graph and performance table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Russell 2500TM Value Index measures the performance of small to mid-cap value companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000® Value Index measures the performance of the small-cap value segment of the U.S. equity universe. It includes those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2500TM Index measures the performance of small to mid-cap companies. The S&P 500® is a broad market-weighted index dominated by blue-chip stocks. All indexes are unmanaged, and an investor cannot invest directly in an index. Total return does not reflect a maximum 4.75% sales load charged prior to 7/15/94. 5 Ariel Appreciation Fund Performance Summary Inception: December 1, 1989 ABOUT THE FUND The Fund pursues long-term capital appreciation by investing in medium-sized companies. AVERAGE ANNUAL TOTAL RETURNS as ofJune 30, 2012 2nd Quarter 1 Year 3 Year 5 Year 10 Year 15 Year Life of Fund Ariel Appreciation Fund Investor Class –6.62% –6.93% +19.68% +0.83% +5.55% +8.36% +10.02% Institutional Class+ –6.60% –6.82% +19.72% +0.85% +5.56% +8.37% +10.02% Russell Midcap® Value Index –3.26% –0.37% +19.92% –0.13% +8.17% +8.48% +10.81% Russell Midcap® Index –4.40% –1.65% +19.44% +1.06% +8.45% +8.14% +10.57% S&P 500® Index –2.75% +5.45% +16.40% +0.22% +5.33% +4.77% +8.49% Performance data quoted represents past performance and does not guarantee future results.All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. COMPOSITION OF EQUITY HOLDINGS (%) Russell Ariel Midcap Russell S&P Appreciation Value Midcap Fund† Index Index Index Financial services Consumer discretionary Health care Producer durables Technology Energy Consumer staples Materials & processing Utilities † Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to the indexes. Expense Ratio Investor Class 1.15 % Institutional Class 0.90 % As of 9/30/11 (Investor Class). The expense ratio for the Institutional Class is based on estimated expenses for the current fiscal year. TOP TEN EQUITY HOLDINGS 1 Northern Trust Corp. % 6 Dell Inc. % 2 AFLAC Inc. % 7 Thermo Fisher Scientific Inc. % 3 First American Financial Corp. % 8 St. Jude Medical, Inc. % 4 Lazard Ltd % 9 Viacom, Inc. % 5 Interpublic Group of Cos., Inc. % 10 Jones Lang LaSalle Inc. % +The inception date for the Institutional Class shares is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of the Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of the Fund’s Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. Notes: The graph and performance table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Russell Midcap® Value Index measures the performance of mid-cap value companies with lower price-to-book ratios and lower forecasted growth values. The Russell Midcap® Index measures the performance of mid-cap companies. The S&P 500® is a broad market-weighted index dominated by blue-chip stocks. All indexes are unmanaged, and an investor cannot invest directly in an index. Total return does not reflect a maximum 4.75% sales load charged prior to 7/15/94. arielinvestments.com 6 Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for Ariel Focus Fund may be obtained by visiting arielinvestments.com. Dear Fellow Shareholder: Ariel Focus Fund (Investor Class) trailed both its benchmark and the broad market in the second quarter declining -7.58% versus losses of -2.20% for the Russell 1000 Value Index and -2.75% for the S&P 500 Index. In general, the areas that helped us outperform in the first quarter—financials and technology—reversed direction and detracted from performance in the second quarter. Concerns about Europe, which had dissipated in the first quarter, resurfaced in the second and trepidation about U.S. growth also increased. Several stocks which had been up more than +10% for the first three months of the year, such as Morgan Stanley (MS) and Dell Inc. (DELL) gave back all of their gains and then some thus far in 2012. Concerns about the job prospects for college grads have caused many to question the value of a college education driving down DeVry Inc. (DV) and Apollo Group, Inc. (APOL). The factor best explaining market activity recently, whether it be individual stocks or the market as a whole, goes by many names. It is variously called “risk aversion,” “beta,” “cyclicality,” “uncertainty,” “volatility,” or “downside-capture.” These are all different descriptions or manifestations of the samemarket-dominating reality: individual investors and institutions are just plain scared. Memories of the pain dealt in the 2008-2009 financial crisis are vivid, and many fear we are retreading the same ground. Fear is rampant despite the fact the stock market has climbed back just shy of its level before the 2007-2009 bear market. For all the talk one hears about a “lost decade for stocks,” $1,000 invested in the S&P 500 Index 10 years ago was worth $1,367 as of June 30, 2012. Despite the reasonably good recent performance of stocks and the historic attractive long-term outperformance of equities over fixed income and cash, individual and institutional fear is palpable everywhere we look. Both retail and corporate investors continue to take money out of U.S. equities and add it to fixed income, emerging markets and alternatives. We think this phenomenon has been under-appreciated as an explanation for the modest performance of the stock market over the last five years despite strong fundamental corporate recovery. Over the long run, a stock will be by definition worth the discounted cash flows it produces—the so called “weighing machine.” But in the short-term, a stock is worth what people will pay for it—the “voting machine.” Investors taking money out of equity mutual funds reduces the number of “votes” for stocks. This relationship is widely understood in markets such as high-yield debt and gold where fund flows clearly drive the short-term performance of the underlying securities. This same phenomenon, however, does not get the attention it deserves with stocks, in our view. 7 Unlike some phobias, fear of stocks is not completely irrational. Short-term losses can produce real pain. When a corporation sees its pension fund assets trade down, it may be forced to make a cash contribution to the plan that cannot be recovered when the markets rebound. A stock broker may be fired by his clients during a market downturn, and may not get them back when times get better. Increased fear and risk aversion is evident not just in equity fund outflows and inflows into “safe” bonds; they can be seen in the relative valuation of companies within the equity market. Our analysis suggests that less volatile, less cyclical companies are now trading at significantly higher valuations—and therefore with lower expected returns—than companies with more economic exposure. While companies with more stable earnings should benefit from lower discount rates and trade at higher multiples, the current premium is too rich in our view. Regular readers of our quarterly letters will note this assessment of relative value is a distinct change from what we saw and wrote in late 2010 and early 2011. At that time, we argued that large-cap quality stocks were a “fat pitch” with investors getting high qualityand reduced risk at a discount. In fact, the Dow Jones Industrial Average, full of large-cap blue chip stocks, was the best performing major index in 2011, up +8.38%. Today, however, that dynamic has reversed. The cheapest part of the market consists of companies with some economic cyclicality or exposure to Europe. Each day at Ariel, we monitor the discount of each of our stocks relative to our calculations of intrinsic value. We rank our holdings from the largest discount (or cheapest) to smallest discount (least cheap). We try not to own anything expensive! As we go to press, the holdings in Ariel Focus Fund trading at the lowest discounts are Berkshire Hathaway Inc. (BRK.B), Exxon Mobil Corp. (XOM), Northern Trust Corp. (NTRS), Target Corp. (TGT), Walt Disney Co. (DIS) and Accenture plc (ACN). Conversely, the cheapest are Morgan Stanley, Goldman, Sachs & Co. (GS), Hospira, Inc. (HSP), Dell, DeVry and Blackstone Group L.P. (BX). Our cheapest names have an average beta over the last year of 1.38, while less cheap stocks have an average beta of 1.00. The more expensive businesses are larger, better diversified and less volatile from quarter-to-quarter. For example, Goldman Sachs, DeVry and Blackstone are all great companies and leaders in their industries, but when compared to Northern Trust, Disney and Accenture, the former group is riskier. In fact, the “riskier” group is trading at an average forward P/E ratio of 9.2x while the “less risky” group trades at 13.7x. By our calculations, the riskier group is trading at an average discount of 47% to our calculation of Private Market Value, while the less risky group trades at a much more modest 13% discount. arielinvestments.com 8 We think pervasive fear is providing us with excellent opportunities. In our view, we are being amply rewarded for the risks we are taking. Yes, Blackstone’s opportunity to sell portfolio companies may be curtailed in the short run if the U.S. economy slows or turns negative, but their asset management business in alternatives continues to grow. And we think we are paying almost nothing for future carried interest on their profits. Yes, Morgan Stanley and Goldman Sachs will likely have mediocre years if CEO confidence stays soft and M&A activity and IPO volumes stay light, but we are buying the stocks at deep discounts to book value. Plus, we are buying at an even deeper discount to their typical valuations: over the last 10 years, Morgan Stanley has traded at an average of 1.6x book value. Will a downturn in the economy slow enrollment at DeVry as student concerns about a weak job market grow? Mostly likely, but the number of people going to college has grown in 44 out of the last 50 years and over each year in the last decade—and we think that trend will continue to grow over time. With the stock trading at an enterprise value to EBITDA ratio of 3.9x, the market is factoring in a very negative outlook. As Warren Buffett often says, we prefer “a lumpy 15% return to a smooth 12%.” With 10-year Treasuries yielding 1.5%, almost exactly equal to most estimates of inflation over the next 10 years, we would say that pervasive fear in the investment community has given us an opportunity to earn a lumpy 15% versus a flat or even negative return. Portfolio Comings and Goings During the quarter, we purchased two positions and eliminated three positions in Ariel Focus Fund. We bought shares of global alternative asset manager Blackstone Group, a current holding in Ariel Appreciation Fund. Blackstone’s business model has evolved from a primarily leveraged buyout firm to an alternative asset manager of various asset classes. We also initiated a position in global entertainment firm Walt Disney. We previously held Disney in this portfolio years ago and re-initiated a position in the second quarter of this year. We exited our position in Tyco Intl Ltd. (TYC) after the stock reached our estimate of its private market value. We also sold our shares in Citigroup Inc. (C) and Abbott Laboratories (ABT) in order to pursue more compelling opportunities. We appreciate your consideration and the opportunityto serve you and welcome any questions or comments you might have. You can also contact us directly atemail@arielinvestments.com. 9 Ariel Focus Fund Performance Summary Inception: June 30, 2005 ABOUT THE FUND The Fund pursues long-term capital appreciation by investing in medium-to large-sized companies. AVERAGE ANNUAL TOTAL RETURNS as ofJune 30, 2012 2ndQuarter 1 Year 3 Year 5 Year Life of Fund Ariel Focus Fund Investor Class -7.58% -5.18% +12.56% -2.29% +1.47% Institutional Class+ -7.57% -5.09% +12.60% -2.27% +1.49% Russell 1000® Value Index -2.20% +3.01% +15.80% -2.19% +2.92% S&P 500® Index -2.75% +5.45% +16.40% +0.22% +4.09% Performance data quoted represents past performance and does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. COMPOSITION OF EQUITY HOLDINGS (%) Russell Ariel S&P Focus Value Fund† Index Index Financial services Consumer discretionary Technology Health care Energy 8.32 Producer durables Consumer staples Materials & processing Utilities † Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to the indexes. Expense Ratio* Investor Class Institutional Class Net 1.25% 1.00% Gross 1.51% 1.26% As of 9/30/11 (Investor Class). The expense ratio for the Institutional Class is based on estimated expenses for the current fiscal year. TOP TEN EQUITY HOLDINGS 1 Microsoft Corp. % 6 Lockheed Martin Corp. % 2 Target Corp. % 7 Exxon Mobil Corp. % 3 Zimmer Holdings, Inc. % 8 Morgan Stanley % 4 Walgreen Co. % 9 Johnson & Johnson % 5
